           Case 1:20-cv-02580-VSB Document 17 Filed 05/11/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                         Civil Action No. 20-cv-02580-(VSB)
 Mary Namorato, Anna Molly, Farin Greber, Judith
 Sosa, Jay Clark and Larry Kernan, on behalf of              NOTICE OF MOTION FOR
 himself and all others similarly situated,                 DISMISSAL OF PLAINTIFFS’
                                                              AMENDED COMPLAINT
                         Plaintiffs,                              PURSUANT TO
                                                               FED. R. CIV. P. 12(b)(6)
         -against-

 Town Sports International, LLC, Inc. and Town
 Sports International Holdings, Inc., d/b/a New York
 Sports Clubs,

                         Defendants.

 TO:     David Gottlieb, Esq.
         WIGDOR LLP
         85 Fifth Avenue
         New York, NY 10003
         Attorneys for Plaintiffs

         PLEASE TAKE NOTICE that Defendant Town Sports International, LLC. will apply to

the United States District Court, Southern District of New York, at 40 Foley Square New York,

New York, Courtroom 518, before the Honorable Vernon S. Broderick, United States District

Judge, for an order granting dismissal of Plaintiffs’ Amended Complaint pursuant to Federal Rules

of Civil Procedure 12(b)(1) and (b)(6)

         PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendant shall rely

on the supporting Memorandum of Law, Declaration of Peter Siachos, Esq. and the complete

pleadings, files and records in this matter;

         PLEASE TAKE FURTHER NOTICE that a proposed order is submitted with this

 motion.

         TSI respectfully requests oral argument if this motion is opposed.



                                                 1
        Case 1:20-cv-02580-VSB Document 17 Filed 05/11/20 Page 2 of 2



Dated: New York, New York
       May 11, 2020

                                   Respectfully submitted,
                                   Attorneys for Defendants
                                   Town Sports International Holdings, Inc. and
                                   Town Sports International, LLC

                                   GORDON REES SCULLY MANSUKHANI, LLP

                                   By: /s/ Peter G. Siachoso
                                           Peter G. Siachos

                                   One Battery Park Plaza, 28th Floor
                                   New York, New York 10004
                                   Tel: (973) 549-2532
                                   psiachos@grsm.com




                                      2
